         Case 6:19-cv-06915-FPG Document 19 Filed 06/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

 JAMES THOMAS,

                Plaintiff,                                         19-CV-6915-FPG
 v.
                                                                   DECISION AND ORDER
 T. WOOD, J. KLEPP, and K. BROWN, DSS,

             Defendants.
______________________________________________

                                      INTRODUCTION

       On December 23, 2019, pro se Plaintiff James Thomas, a prisoner confined at the Wende

Correctional Facility (“Wende”), filed a complaint seeking relief under 42 U.S.C. § 1983. ECF

No. 1. He alleged that on November 23 and 24, 2019, Defendants T. Wood and J. Klepp,

Correctional Officers at Wende, failed to protect him from attacks in his cell by other inmates in

violation of his Eighth and Fourteenth Amendment rights. Id.

       On February 5, 2020, Plaintiff moved to amend the complaint to add a new Defendant, K.

Brown, Deputy Superintendent, Security. ECF No. 10. His motion included an amended

complaint, in which Plaintiff alleged that Brown knew of the past violence against Plaintiff but

denied his request for protective custody, which led to another attack on January 29, 2020 after

Plaintiff was released from the Special Housing Unit to general population. ECF No. 10.

       The Court granted Plaintiff’s motion to amend, construed it as an amended complaint, and

treated the original complaint and the amended complaint as the operative pleadings. ECF No. 16.

       On June 3, 2020, Plaintiff filed a motion for preliminary injunction and temporary

restraining order. ECF No. 18. Plaintiff’s motion asks the Court to enjoin Defendants from

overseeing his safety at Wende. He alleges that two other inmates—one who has a hit on Plaintiff



                                                1
              Case 6:19-cv-06915-FPG Document 19 Filed 06/05/20 Page 2 of 4




and another with whom Plaintiff got into a fight—were transferred to the same block as Plaintiff.

He alleges that Defendant K. Brown knows that these inmates have tried to get Plaintiff out of his

cell in order to assault him and yet Brown still placed those inmates nearby Plaintiff. The motion

does not make any other factual allegations, nor does it include any legal argument. 1 For the

reasons that follow, Plaintiff’s motion is denied without prejudice.

                                                    DISCUSSION

I.         Legal Standard

           “A preliminary injunction is considered an ‘extraordinary remedy that should not be

granted as a routine matter.’” Distribution Sys. of Am., Inc. v. Vill. of Old Westbury, 785 F. Supp.

347, 352 (E.D.N.Y. 1992) (quoting another source). A court may grant a motion for a preliminary

injunction if the movant establishes “(1) irreparable harm and (2) either (a) a likelihood of success

on the merits, or (b) sufficiently serious questions going to the merits of the claims to make them

fair ground for litigation, plus a balance of the hardships tipping decidedly in favor of the moving

party.” Allah v. Piccolo, No. 16-CV-177-FPG, 2018 WL 2381886, at *2 (W.D.N.Y. May 25,

2018).

           “Normally, the purpose of a preliminary injunction is to maintain the status quo ante

pending a full hearing on the merits. . . . Occasionally, however, the grant of injunctive relief will

change the positions of the parties as it existed prior to the grant.” Abdul Wali v. Coughlin, 754

F.2d 1015, 1025 (2d Cir. 1985) (citations omitted), overruled on other grounds, O’Lone v. Estate

of Shabazz, 482 U.S. 342 (1987). “A higher standard applies . . . if the requested injunction is

‘mandatory,’ altering rather than maintaining the status quo, or if the injunction will provide the

movant with substantially all the relief sought and that relief cannot be undone even if defendant



1
    The motion is styled as an order to show cause and reads like an order rather than a proper motion.

                                                            2
            Case 6:19-cv-06915-FPG Document 19 Filed 06/05/20 Page 3 of 4




prevails at a trial on the merits.” People for Ethical Treatment of Animals v. Giuliani, 105 F. Supp.

2d 294, 303 (S.D.N.Y. 2000), report and recommendation adopted, No. 00 CIV. 3972 (VM), 2000

WL 1639423 (S.D.N.Y. Oct. 31, 2000), aff’d, 18 F. App’x 35 (2d Cir. 2001). “[A] mandatory

injunction should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from a denial of preliminary relief.”

Tom Doherty Assocs. v. Saban Entm’t, Inc., 60 F.3d 27, 34 (2d Cir. 1995) (quotations and citation

omitted).

II.     Analysis

        Plaintiff seeks a mandatory injunction that would alter the status quo by enjoining the

Defendants from overseeing his safety. Therefore, he is required to make a clear showing of

entitlement to relief. Plaintiff has failed to satisfy this burden.

        “Establishing irreparable harm is ‘the single most important prerequisite’ for a preliminary

injunction. It is established only when the movant shows the harm is ‘actual and imminent’ and

neither ‘remote [n]or speculative’ nor a harm that can be remedied with monetary damages or later

in the litigation.” Jumale v. Barr, No. 19-CV-1229-FPG, 2019 WL 5540794, at *2 (W.D.N.Y.

Oct. 28, 2019), quoting Faiveley Transport Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d

Cir. 2009). That being said,

        an inmate who believes he is under a substantial risk of serious injury based on
        prison officials’ disregard of threats of harm need not await for the threatened
        “tragic event” such as an actual assault before obtaining relief, but may seek
        injunctive relief based on the claim that defendant corrections officials are
        knowingly and unreasonably disregarding an objectively intolerable risk of harm
        and will continue to do so absent a court order directing otherwise.
Toliver v. Colvin, No. 12-CV-00227A(F), 2014 U.S. Dist. LEXIS 57895, at *21 (W.D.N.Y. Mar.

27, 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 845 (1993), and citing Helling v. McKinney,

509 U.S. 25, 33 (1993) (“It would be odd to deny an injunction to inmates who plainly proved an


                                                   3
          Case 6:19-cv-06915-FPG Document 19 Filed 06/05/20 Page 4 of 4




unsafe, life-threatening condition in their prison on the ground that nothing yet had happened to

them.”)); see also Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (holding that “allegation

of a recent brutal beating, combined with three separate threatening incidents, some of which

involved officers who purportedly participated in that beating, is clearly the sort of ongoing pattern

of acts that” constitutes imminent danger).

       Yet Plaintiff here has not produced any evidence suggesting that he will suffer an actual

and imminent harm if Defendant K. Brown is not enjoined from overseeing his safety. He has

only submitted his unsworn motion. “[B]are allegations, without more, are insufficient for the

issuance of a preliminary injunction.” Ivy Mar Co. v. C.R. Seasons Ltd., 907 F. Supp. 547, 561

(E.D.N.Y. 1995); see also Ashcroft v. New York State Dep’t of Corr. & Cmty. Supervision, No.

1:18-CV-00603 EAW, 2020 WL 210754, at *1-2 (W.D.N.Y. Jan. 13, 2020) (“Because Plaintiff

has not supported his request for preliminary injunctive relief with proper evidence, his motion

must be denied.”); Purdie v. Supervisor, Admin. Mail Room, Auburn Corr. Facility, No.

9:09CV951FJS/ATB, 2010 WL 148639, at *4 (N.D.N.Y. Jan. 13, 2010) (mandatory preliminary

injunction denied where the plaintiff submitted no “proof or evidence [meeting] [the preliminary

injunction] standard”).

       Accordingly, Plaintiff’s motion for preliminary injunction and temporary restraining order

(ECF No. 18) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Dated: June 5, 2020
       Rochester, New York                     ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District




                                                  4
